Citation Nr: 1441733	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-18 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE


Entitlement to service connection for detached retina, right eye, secondary to service-connected paresthesia, right mandible.


REPRESENTATION

Appellant represented by: New Jersey Department of Military and Veterans' Affairs 


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to August 1960.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Newark, New Jersey, Regional Office (RO), which denied service connection for detached retina, right eye, secondary to right mandible condition.  

The Veteran failed to report for a Travel Board hearing before a Board Member scheduled in July 2014.  Therefore, the hearing request is considered to be withdrawn, because a request for postponement had not been received.  See 38 C.F.R. § 20.704(d) (2013).  

On the date scheduled for the Veteran's Travel Board hearing, a statement was received from his authorized representative stating the Veteran "was unable to attend his scheduled hearing at 10:30AM on Wednesday, July 16, 2014.  Please continue his appeal.  If [the Veteran] is able to travel to Newark, NJ he will request a hearing in the near future.  Thank you."  Said statement did not explain why the Veteran failed to appear for his scheduled hearing or why a timely request for a new hearing could not be submitted.  Id.  Hence, the Board will proceed to address the issue on appeal.  


FINDING OF FACT

The Veteran's detached retina of the right eye is not caused or permanently worsened in severity by his service-connected paresthesia of the right mandible.  


CONCLUSION OF LAW

The criteria for service connection for detached retina of the right eye as secondary to service-connected paresthesia of the right mandible are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in September 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  Dingess v. Nicholson, 19 Vet.App. 473, 484-85 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2) , as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's available service treatment records (STRs), private treatment records, and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

While the Veteran was scheduled for a VA eye examination on September 28, 2009, he failed to report to the scheduled examination.   The examination was canceled by the RO on that date.  The Board acknowledges that the claims file does not contain a copy of the actual notice sent to the Veteran regarding the scheduling of his VA examination.  Nonetheless, there is no indication from the record that such a notice was not sent to the Veteran.  Furthermore, the "Compensation and Pension Exam Inquiry" generated by the RO on September 3, 2009, in conjunction with the scheduling of the Veteran's eye examination lists the Veteran's correct mailing address.  

In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet.App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet.App. 62, 64-65 (1992)) (VA need only mail notice to the last address of record for the presumption to attach).  Furthermore, the Veteran has neither asserted that he did not receive notice of the scheduled examination, nor that notice was sent to the wrong address.  Additionally, the claims file does not show any examination notification returned as undeliverable by the U.S. Postal Service.  

Notably, both the December 2009 rating decision on appeal and the June 2012 statement of the case (SOC) provided to the Veteran and his representative indicated that the Veteran had failed to appear for a September 2009 VA examination, which would have provided material evidence regarding his claim.  As part of the June 2012 SOC, the Veteran was provided with the text of 38 C.F.R. § 3.655.  The June 2012 SOC, including the provisions of 38 C.F.R. § 3.655, was sent to the Veteran's last address of record and was not returned as undeliverable by the U.S. Postal Service.  There is no indication from the record that he did not receive notice nor does he assert otherwise.

Given the presumption of regularity of the mailing of VA examination scheduling notice, the lack of return of any correspondence as undeliverable, and the lack of any explanation by the Veteran regarding his failure to report to the scheduled VA examination, the Board finds that the Veteran did not show good cause for his failure to report for the September 28, 2009, VA eye examination.  See 38 C.F.R. § 3.655(a).  As the September 2009 VA eye examination was scheduled in conjunction with an original claim that is the subject of the Veteran's current appeal, his claim shall be based on the evidence of record.  See 38 C.F.R. § 3.655(b).  For these reasons, the Board finds that VA has met its duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  

Legal Criteria

As the Veteran's theory of entitlement is limited to secondary service connection, and the record does not otherwise suggest that direct service connection should be considered, the Board's consideration is of entitlement to secondary service connection only.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; Harder v. Brown, 5 Vet.App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown , 7 Vet.App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet.App. 509, 512 (1998); Reiber v. Brown, 7 Vet.App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Pertinent Evidence

The Veteran's STRs show a simple fracture of the right mandible diagnosed in April 1960.  Neither his STRs nor a VA examination conducted in June 1983 indicate an eye disorder, to include a detached retina.  VA eye examination in May 1999 diagnosed thin retina versus atrophic holes.  The Veteran was assessed with retinal holes, peripheral, stable, during VA ophthalmology follow-up on March 31, 2000.  

Through a rating decision issued in August 2002, the RO granted entitlement to service connection for paresthesia, right side mandible, and assigned a 10 percent disability rating effective November 15, 1999.  The RO increased the assigned disability evaluation to 30 percent effective January 20, 2004, in a November 2004 rating decision.

A VA treatment record dated May 11, 2009, shows that the Veteran awoke on May 2, 2009, with decreased vision in the right eye, and was found to have a macula-off retinal detachment in the right eye.  On that same date, pars plana vitrectomy, retinal detachment repair, endolaser, air/fluid exchange were performed.  The post-operative diagnosis was retinal detachment, right eye, macula off.  On June 8, 2009, a VA ophthalmologist performed a cataract extraction with implantation of intra-ocular lens, right eye.  Follow-up evaluation on July 20, 2009, by the Chief of the VA ophthalmology section revealed a flat retina, interiorly-dislocated large cataract piece, and mild vitreal inflammation.  

Following private examination by Retina Associates of New Jersey, P.A., dated August 24, 2009, the Veteran was diagnosed with epiretinal membrane (ERM), peripheral vascular disease (PVD), and nuclear sclerosis, 1+.  On September 16, 2009, a pars plana vitrectomy/lensectomy, OD (right eye)  was performed at the Bergan-Passaic Cataract Center.  

Private medical records from Retina Associates of New Jersey dated from September 2009 to July 2011 include evaluation on July 31, 2010, for acute endophthalmitis, OD.  Impressions of the right eye included acute endophthalmitis, SP (status post) RD (retinal detachment) repair, SP ERM, status-post vitrectomy, retained lens material, macular edema, epiretinal membrane, PVD (vitreous detachment), ophthalmic migraine, pseudophakia, SP cataract extraction with IOL (intraocular lens), and posterior synechiae.  Diagnoses included acute endophthalmitis, SP ERM, SP vitrectomy, retained lens material, macular edema, epiretinal membrane, nuclear sclerosis, 2+, PVD (vitreous detachment), and posterior synechiae.

The Veteran attended a VA cranial nerves examination on November 21, 2011.  He was diagnosed with paralysis of the fifth cranial nerve, right, due to facial trauma in 1960.  Findings pertinent to the Veteran's right eye included moderate intermittent pain of the right upper face, eye and/or forehead, mild dull pain of the right upper face, eye and/or forehead, severe numbness of the right upper face, eye and/or forehead, and severe paresthesias of the right upper face, eye and/or forehead.


Legal Analysis

The Veteran asserts that his detached retina of the right eye "was part of the right mandible trauma" diagnosed during service in July 1960.  

Initially, the Board finds that the Veteran's May 2, 2009, surgery for a detached retina and numerous diagnoses of SP RD repair since that time show a current retinal disability of the right eye.  Additionally, the Board finds that the Veteran did incur a simple fracture of the right mandible in 1960, for which service connection was granted in August 2002 (for paresthesia of the right side mandible).  

However, the Board finds that the weight of the evidence demonstrates that the Veteran's detached retina of the right eye is not proximately due to the service-connected paresthesia of the right mandible.  The record does not contain any medical evidence of a relationship between the service-connected paresthesia of the right mandible and the detached retina of the right eye.  Indeed, the VA and private records do not provide any competent medical opinions of such a relationship.  

Further, the Board has considered the statements of the Veteran that his detached retina of the right eye may be related to his paresthesia of the right mandible.  Such a question of medical etiology requires a medical professional who has specialized training, which the Veteran lacks.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet.App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet.App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet.App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet.App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398, 403 (1995) (flatfeet). 

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet.App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet.App. 456, 462 (2007).  The Federal Circuit has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis; or (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377, n.4 (Fed. Cir. 2007).

While the Veteran is competent to report symptoms related to the eye, in this case, he is not competent by knowledge, training, or experience to determine the etiology of his detached retina of the right eye.  The disability at issue is a medically complex disorder which is not diagnosed by symptoms alone and would involve specialized medical testing and the disability falls outside the realm of common knowledge of a lay person.  Thus, his statements do not establish a connection between his right-eye disorder and his service-connected paresthesia of the right mandible. 

For these reasons, the Board finds that the lay and medical evidence that is of record weighs against the claim for service connection for detached retina of the  right eye, secondary to service-connected paresthesia of the right mandible, and the claim must be denied, as the preponderance of the evidence is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for detached retina, right eye, secondary to service-connected paresthesia, right mandible, is denied.




____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


